DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's after-final claim amendment (including cancellation of claim 46) and arguments filed August 3, 2021, in response to the final rejection, are acknowledged and have been fully considered. The after final amendment was snot submitted under the after-final consideration pilot, and, therefore, has been treated under pre-pilot procedure. Any previous rejection or objection not mentioned herein is withdrawn.
Claims 37, 39-44, 47-51, and 53-60 are pending and have been examined on the merits.
		
Examiner’s Comment
The claimed invention has been examined on the merits and found allowable. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The closest art is considered Casey WJ et al and Hess (respectively, Beitrage zur Tabakforschung (Contributions to Tobacco Research), Bd.8,H.5, 1976; and (ii) GB 1,180,710; each of record); however, the instant invention as claimed is distinguished in that the cellulose fibers of the cited reference are materially distinguished as they are a tobacco reconstitutes, whereas the instant claims proviso exclude tobacco and/or require the refining of the materials into a sheet, which are not taught or suggested by the cited references.

Conclusion
Claims 37, 39-44, 47-51, and 53-60 are allowed.				
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054.  The examiner can normally be reached on Mon.-Fri. 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Terry McKelvey can be reached on (571)272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J KOSAR/Primary Examiner, Art Unit 1655